Case 2:19-cv-02451-ODW-AS Document 59 Filed 11/21/19 Page 1 of 2 Page ID #:247




 1
 2                                                                        JS-6
 3
 4
 5
 6
 7
 8
 9                     United States District Court
10                     Central District of California
11
     TERRY FABRICANT,                       Case № 2:19-cv-02451-ODW (ASx)
12
13             Plaintiff,                   ORDER OF DISMISSAL WITH
14                                          PREJUDICE
               v.
15
16   NET ELEMENT, INC.,
17
             Defendant.

18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-02451-ODW-AS Document 59 Filed 11/21/19 Page 2 of 2 Page ID #:248




 1         The Court, having considered the parties’ Joint Stipulation for Dismissal (ECF
 2   No. 58) and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
 3   hereby DISMISSES WITH PREJUDICE Plaintiff’s Complaint in the above-entitled
 4   action. Each party shall bear its own costs and attorneys’ fees. The Court VACATES
 5   all dates and deadlines. The Clerk of the Court shall close the case.
 6
 7
           IT IS SO ORDERED.
 8
 9
           November 21, 2019
10
11
                                  ____________________________________
12                                         OTIS D. WRIGHT, II
13                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                2
